                   Case 3:12-cr-00004-DHB-BKE Document 404 Filed 11/17/20 Page 1 of 3

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations



                                                                                                                                  .● I .
                                                                                                                          U.S.DlSTui.
                                         United States District Court                                                        AUGU31 DiV.
                                                              Southern District of Georgia
                                                                   Dublin Division                                        Z020 K'OV n P 2: 35
                                                                            )
             UNITED STATES OF AMERICA
                                                                            )      JUDGMENT IN A CRIl^INAL CASE                               .
                                  V.                                        )
                        Teriyon J. Norris                                   )
                                                                                    (For Revocation of Probation or Sup^j;vised^elease^_u
                                                                                                                                                  1
                                                                                    Case Number:              3:12CR00004-1
                                                                            )
                                                                            )       USM Number:               17563-021
                                                                            )
                                                                            )      Trey Taylor

THE DEFENDANT;


[E! admitted guilt to violation of tnandatory conditions (Violation Numbers 1 and 4), standard conditions (Violation Numbers 5 and 6), and
    special conditions (Violation Numbers 7, 8, and 9) of the term of supervision.

E! was found in violation of mandatory conditions (Violation Numbers 2 and 3) after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Vioiation Number              Nature of Violation                                                                       Violation Ended

             1                   The defendant committed another federal, state, or local crime (mandatory                 March 6,2019
                                 condition).

                                 See page two for additional violations

        The defendant is sentenced as provided in page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                    and is discharged as to such violation(s) condition.


          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            November 12. 2020
Last Four Digits of Defendant’s Soc. Sec: 4478                              Date oflnipositipHTDf Judgment




Defendant’s Year of Birth: 1988
                                                                            Signature of Judge


City and State of Defendant’s Residence:
                                                                            Dudley H. Bowen, Jr.
Wrightsville. Georgia                                                       United States District Judge



                                                                            Name and Title ofJudge


                                                                                                                                /
                                                                            Date
                Case 3:12-cr-00004-DHB-BKE Document 404 Filed 11/17/20 Page 2 of 3
 GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                          Judgment— Page 2 of3
 DEFENDANT:            Terryon J. Norris
 CASE NUMBER:          3:12CR00004-1


                                                  ADDITIONAL VIOLATIONS

                                                                                     Violation Concluded
Violation Number             Nature of Violation

        2                    The defendant committed another federal, state, or      March 29, 2020
                             local crime(mandatory condition).

        3                    The defendant committed another federal, state, or      August 3, 2020
                             local crime (mandatory condition).

        4                    The defendant failed to refrain from unlawful use of    January 23,2020
                             a controlled substance (mandatory condition).

        5                    The defendant left the judicial district without        March 6,2019
                             permission ofthe Court or probation officer (standard
                             condition).

        6                    The defendant failed to work regularly at a lawful      August 13, 2020
                             occupation (standard condition).

        7                    The defendant failed to comply with a curfew as         June 20, 2018
                             directed (special condition).

        8                    The defendant failed to comply with a curfew as         March 6, 2019
                             directed (special condition).

        9                    The defendant failed to comply with a curfew as         March 29, 2020
                             directed (special condition).
                    Case 3:12-cr-00004-DHB-BKE Document 404 Filed 11/17/20 Page 3 of 3
GAS 245D            (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                  Judgment— Page 3 of3
DEFENDANT:                 Terryon J. Norris
CASE NUMBER:               3:12CR00004-1


                                                                 IMPRISONMENT

         The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of:     24 months, with no supervision to follow.




     □     The Court makes the following recommendations to the Bureau of Prisons:




           The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

         □     at                                   □         a.m.      □      p.m.    on

         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on
         □     as notified by the United States Marshal,

         □     as notified by the Probation or Pretrial Services Office.



                                                                         RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                              to

at                                                      , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                                  By
                                                                                                    DEPUTY UNITED STATES MARSHAL
